Exhibit 10(xiv)
Form A
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
++++++++++++
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), dated
__________________, 2008 is made by and between The Stanley Works, a Connecticut
corporation (the “Company”), and __________________ (the “Executive”).
     WHEREAS, the Company is currently a party to a Change in Control Severance
Agreement with the Executive dated [ __________________ ] (the “Prior
Agreement”);
     WHEREAS, the parties wish to amend the Prior Agreement for purposes of
compliance with the requirements of section 409A;
     WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareowners; and
     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:
     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.
     2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through the second anniversary hereof;
provided, however, that commencing on __________________and each
__________________ thereafter, the Term shall automatically be extended for one
additional year unless, not later than ninety (90) calendar days prior to such
__________________, the Company or the Executive shall have given notice not to
extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire no earlier than
twenty-four (24) months beyond the month in which such Change in Control
occurred.
     3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. Except as provided in Section 10.1
hereof, no Severance Payments shall be payable under this





--------------------------------------------------------------------------------



 



Agreement unless there shall have been (or, under the terms of the second
sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.
     4. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.
     5. Compensation Other Than Severance Payments.
     5.1 Following a Change in Control and during the Term, during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s full salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.
     5.2 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.
     5.3 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

2



--------------------------------------------------------------------------------



 



     6. Severance Payments.
     6.1 If the Executive incurs a “separation from service” (within the meaning
of section 409A) following a Change in Control and during the Term, other than
(A) by the Company for Cause, (B) by reason of death or Disability, or (C) by
the Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
(“Severance Payments”) and Section 6.2, in addition to any payments and benefits
to which the Executive is entitled under Section 5 hereof. For purposes of this
Agreement, the Executive shall be deemed to have incurred a separation from
service following a Change in Control by the Company without Cause or by the
Executive with Good Reason, if (i) the Executive’s employment is terminated by
the Company without Cause prior to a Change in Control (whether or not a Change
in Control occurs) and such termination was at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control occurs) and the circumstance or event which constitutes Good Reason
occurs at the request or direction of such Person, or (iii) the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and such termination or the circumstance or event which constitutes
Good Reason is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control occurs). For purposes of Sections 5
and 6 of this Agreement (other than the last sentence of Section 6.2(A)), no
payment that would otherwise be made and no benefit that would otherwise be
provided upon a termination of employment will be made or provided unless and
until such termination of employment is also a “separation from service,” as
determined in accordance with section 409A.
     (A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to three times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the average
annual bonus earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the three fiscal years ending
immediately prior to the fiscal year in which occurs the Date of Termination or,
if higher, immediately prior to the fiscal year in which occurs the first event
or circumstance constituting Good Reason.
     (B) For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after tax cost to the Executive than the after tax cost to the
Executive immediately prior to such date or occurrence; provided, however, that,
unless the Executive consents to a different method, such health insurance
benefits shall be provided through a third-party insurer. Benefits otherwise
receivable by the Executive

3



--------------------------------------------------------------------------------



 



pursuant to this Section 6.1(B) shall be reduced to the extent benefits of the
same type are received by or made available to the Executive during the
thirty-six (36) month period following the Executive’s termination of employment
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall promptly reimburse the Executive for the excess, if any, of the after tax
cost of such benefits to the Executive over such cost immediately prior to the
Date of Termination or, if more favorable to the Executive, the first occurrence
of an event or circumstance constituting Good Reason.
     (C) In addition to the retirement benefits, if any, to which the Executive
is entitled under each DB Pension Plan or any successor plan thereto, the
Company shall pay the Executive a lump sum amount, in cash, equal to the excess
of (i) the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined as a
straight life annuity commencing at the date (but in no event earlier than the
third anniversary of the Date of Termination) as of which the actuarial
equivalent of such annuity is greatest) which the Executive would have accrued
under the terms of all DB Pension Plans (without regard to any amendment to any
DB Pension Plan made subsequent to a Change in Control and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of retirement benefits thereunder), determined as if the Executive
were fully vested thereunder and had accumulated (after the Date of Termination)
thirty-six (36) additional months of age and service credit thereunder and had
been credited under each DB Pension Plan during such period with compensation
equal to the Executive’s compensation (as defined in such DB Pension Plan)
during the twelve (12) months immediately preceding Date of Termination or, if
higher, during the twelve (12) months immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, over (ii) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the Date of
Termination) as of which the actuarial equivalent of such annuity is greatest)
which the Executive had accrued pursuant to the provisions of the DB Pension
Plans as of the Date of Termination. For purposes of this Section 6.1(C),
“actuarial equivalent” shall be determined using the same assumptions utilized
under The Stanley Works Retirement Plan immediately prior to the Date of
Termination or, if more favorable to the Executive, immediately prior to the
first occurrence of an event or circumstance constituting Good Reason. The
payments provided in this Section 6.1(C) are in addition to any payment the
Executive would otherwise receive under the applicable DB Plan and are not
intended to offset or reduce any payment under such DB Plan.
     (D) In addition to the benefits to which the Executive is entitled under
the DC Pension Plan, the Company shall pay the Executive a lump sum amount, in
cash, equal to the sum of (i) the amount that would have been contributed
thereto by the Company on the Executive’s behalf during the thirty-six
(36) months immediately following the Date of Termination, determined (x) as if
the Executive made the maximum permissible contributions thereto during such
period, (y) as if the Executive earned compensation during such period at a rate
equal to the Executive’s compensation (as defined in the DC Pension Plan) during
the twelve (12) months immediately preceding the Date of

4



--------------------------------------------------------------------------------



 



Termination or, if higher, during the twelve (12) months immediately prior to
the first occurrence of an event or circumstance constituting Good Reason, and
(z) without regard to any amendment to the DC Pension Plan made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder, and
(ii) the excess, if any, of (x) the Executive’s account balance under the DC
Pension Plan as of the Date of Termination over (y) the portion of such account
balance that is nonforfeitable under the terms of the DC Pension Plan. The
payments provided in this Section 6.1(D) are in addition to any payment the
Executive would otherwise receive under the applicable DC Plan and are not
intended to offset or reduce any payment under such DC Plan.
     (E) If the Executive would have become entitled to benefits under the
Company’s post-retirement health care or life insurance plans, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive’s employment terminated
at any time during the period of thirty-six (36) months after the Date of
Termination, the Company shall provide such post-retirement health care and/or
life insurance benefits to the Executive and the Executive’s dependents
commencing on the later of (i) the date on which such coverage would have first
become available and (ii) the date on which benefits described in subsection
(B) of this Section 6.1 terminate.
     (F) The Company shall provide the Executive with third-party outplacement
services suitable to the Executive’s position for the period following the
Executive’s Date of Termination and ending on December 31 of the second year
following such Date of Termination or, if earlier, until the first acceptance by
the Executive of an offer of employment, provided, however, that in no case
shall the Company be required to pay in excess of $50,000 over such period in
providing outplacement services and that all reimbursements hereunder shall be
paid to the Executive within thirty (30) calendar days following the date on
which the Executive submits the invoice but no later than December 31 of the
third calendar year following the year of the Executive’s Date of Termination.
     (G) For the thirty-six (36) month period immediately following the Date of
Termination or until the Executive becomes eligible for substantially similar
benefits from a new employer, whichever occurs earlier, the Company shall
continue to provide the Executive with all perquisites provided by the Company
immediately prior to the Date of Termination or, if more favorable to the
Executive, immediately prior to the first occurrence of an event or circumstance
constituting Good Reason (including, without limitation, automobile, financial
planning, annual physical and executive whole life insurance).
     6.2 (A) Whether or not the Executive becomes entitled to the Severance
Payments, if any of the payments or benefits received or to be received by the
Executive (including any payment or benefits received in connection with a
Change in Control or the Executive’s termination of employment, whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, excluding the Gross-Up

5



--------------------------------------------------------------------------------



 



Payment, being hereinafter referred to as the “Total Payments”) will be subject
to the Excise Tax, the Company shall pay to the Executive an additional amount
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Total Payments and any federal, state
and local income and employment taxes and Excise Tax upon the Gross-Up Payment,
and after taking into account the phase out, if any, of itemized deductions and
personal exemptions attributable to the Gross-Up Payment, shall be equal to the
Total Payments. The Company’s obligation to make the Gross-Up Payment under this
Section 6.2 shall not be conditioned upon Executive’s termination of employment.
     (B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive’s estimated actual
blended marginal rate of federal, state and local income taxation in the
calendar year in which the Date of Termination occurs shall be utilized (or if
there is no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2). Such marginal rate shall be
determined by taking into account (i) the estimated actual net effect on the
marginal rate attributable to the deduction of state and local income taxes,
(ii) the phase out, if any, of itemized deductions, (iii) the estimated actual
net tax rate attributable to any employment taxes, and (iv) any other tax
provision that in the judgment of the Auditor will actually affect Executive’s
estimated actual blended marginal tax rate.
     (C) In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account

6



--------------------------------------------------------------------------------



 



hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined, but in no event
later than December 31 of the year following the year in which the applicable
taxes are remitted. The Executive and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments.
     6.3 Subject to Section 6.4, the payments provided in subsections (A),
(C) and (D) of Section 6.1 hereof and in Section 6.2 hereof shall be made not
later than the fifth (5th) business day following the Date of Termination (or,
with respect to the payment to be made pursuant to Section 6.2, if there is no
Date of Termination, then the date on which the Gross-Up Payment is calculated
for purposes of Section 6.2 hereof but in no event later than December 31 of the
year following the year in which the applicable taxes are remitted); provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Company or, in the case of payments under
Section 6.2 hereof, in accordance with Section 6.2 hereof, of the minimum amount
of such payments to which the Executive is clearly entitled and shall pay the
remainder of such payments (together with interest on the unpaid remainder (or
on all such payments to the extent the Company fails to make such payments when
due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
(30th) calendar day after the Date of Termination. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, such excess shall be payable by the Executive to the Company on the
fifth (5th) business day after demand by the Company (together with interest at
120% of the rate provided in section 1274(b)(2)(B) of the Code). At the time
that payments are made under this Agreement, the Company shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from Tax
Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement). Notwithstanding
any other provision of this Section 6, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of Executive, all or any portion of any
Gross-Up Payment, and Executive hereby consents to such withholding.
     6.4 (A) Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of section 409A
and determined pursuant to procedures adopted by the Company) at the time of his
separation from service and if any portion of the payments or benefits to be
received by the Executive upon separation from service would be considered
deferred compensation under section 409A, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service (the “Delayed Payments”) and
benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period,

7



--------------------------------------------------------------------------------



 



the “Delay Period”) shall instead be paid or made available on the earlier of
(i) the first (1st) business day of the seventh month following the date of the
Executive’s separation from service or (ii) Executive’s death (the applicable
date, the “Permissible Payment Date”). The Company shall also reimburse the
Executive for the after-tax cost incurred by the Executive in independently
obtaining any Delayed Benefits (the “Additional Delayed Payments”).
     (B) With respect to any amount of expenses eligible for reimbursement under
Sections 6.1 (B), (E) and (G), such expenses shall be reimbursed by the Company
within thirty (30) calendar days following the date on which the Company
receives the applicable invoice from the Executive but in no event later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
     (C) For purposes of section 409A, the Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
     6.5 The Company shall deposit the estimated Delayed Payments and estimated
Additional Delayed Payments into an irrevocable grantor trust (for purposes of
this Section 6, the “Grantor Trust”) not later than the fifth (5th) business day
following the occurrence of a Potential Change in Control. The Company shall
deposit additional amounts into the Grantor Trust on a monthly basis equal to
the interest accrued on the Delayed Payments (and any earlier interest payments)
at the United States 5-year Treasury Rate plus 2%, and the amount held in the
Grantor Trust shall be paid to the Executive (in accordance with the terms of
the Grantor Trust) on the Permissible Payment Date.
     6.6 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment or in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement. Such
payments shall be made within five (5) business days (but in any event no later
than December 31 of the year following the year in which the Executive incurs
the expenses) after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, provided that (i) the amount of such legal fees and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, (ii) the Executive’s right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit, and (iii) the Executive shall not be entitled to reimbursement unless
he has submitted an invoice for such fees and expenses at least ten
(10) business days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The Company shall
also pay all legal fees and expenses incurred by the Executive in connection
with any tax audit or proceeding to the extent attributable to the application
of section 4999 of the Code to any payment or benefit hereunder. Payment
pursuant to the preceding sentence will be made within fifteen (15) business

8



--------------------------------------------------------------------------------



 



days after delivery of the Executive’s written request for payment but in no
event later than the end of the calendar year following the calendar year in
which the taxes that are the subject of the audit or proceeding are remitted to
the taxing authority, or where as a result of the audit or proceeding no taxes
are remitted, the end of the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the matter.
     7. Termination Procedures and Compensation During Dispute.
     7.1 Notice of Termination. After a Change in Control and during the Term,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
     7.2 Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive incurs a separation from
service due to Disability, thirty (30) calendar days after Notice of Termination
is given (provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) calendar day
period), and (ii) if the Executive incurs a separation from service for any
other reason, the date specified in the Notice of Termination (which, in the
case of a termination by the Company, shall be the thirtieth (30th) calendar day
after the Notice of Termination is given (except in the case of a termination
for Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) calendar days nor more than sixty (60) calendar days,
respectively, from the date such Notice of Termination is given).
     8. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Sections 6.1(B) and 6.1(G) hereof, no payment or
benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

9



--------------------------------------------------------------------------------



 



     9. Restrictive Covenants.
     9.1 The Executive agrees that restrictions on his activities during and
after his employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Subsidiaries,
and that the agreed restrictions set forth below will not deprive the Executive
of the ability to earn a livelihood:
     (A) While the Executive is in the employment of the Company and, if the
Executive is entitled to benefits under Section 6.1 hereof upon termination of
employment, for a period of twenty-four (24) months after such termination of
employment (the “Non-Competition Period”), the Executive shall not, without the
express written consent of the Company, in the United States of America,
directly or indirectly (i) enter into the employ of or render any services to
any person, firm or corporation engaged in any Competitive Business; (ii) engage
in any Competitive Business for his own account or (iii) become interested in
any Competitive Business as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, consultant, advisor or in any
other relationship or capacity; provided, however, that nothing contained in
this Section shall be deemed to prohibit the Executive from acquiring, solely as
an investment through market purchases, securities of any corporation which are
registered under Section 12 of the Exchange Act and which are publicly traded so
long as he is not part of any group in control of such corporation.
     (B) The Executive agrees that during the Non-Competition Period or in
connection with any termination of employment pursuant to which the Executive is
entitled to benefits under Section 6.1, the Executive will not, either directly
or through any agent or employee, Solicit any employee of the Company or any of
its Subsidiaries to terminate his or her relationship with the Company or any of
its Subsidiaries or to apply for or accept employment with any enterprise
competitive with the business of the Company, or Solicit any customer, supplier,
licensee or vendor of the Company or any of its Subsidiaries to terminate or
materially modify its relationship with them, or, in the case of a customer, to
conduct with any person any business or activity which such customer conducts or
could conduct with the Company or any of its Subsidiaries.
     (C) The Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Subsidiaries and that the
Executive may learn of Confidential Information during the course of his
employment under this Agreement. The Executive will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information and shall never disclose to any person (except as required by
applicable law or legal process or for the proper performance of his duties and
responsibilities to the Company and its Subsidiaries, or in connection with any
litigation between the Company and the Executive (provided that the Company
shall be afforded a reasonable opportunity in each case to obtain a protective
order)), or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Subsidiaries. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination. All

10



--------------------------------------------------------------------------------



 



documents, records, tapes and other media of every kind and description relating
to the business, present or otherwise, of the Company or its Subsidiaries and
any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Subsidiaries. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.
     (D) Without limiting the foregoing, it is understood that the Company shall
not be obligated to make any of the payments or to provide for any of the
benefits specified in Sections 6.1 and 6.2 hereof, and shall be entitled to
recoup the pro rata portion of any such payments and of the value of any such
benefits previously provided to the Executive in the event of a material breach
by the Executive of the provisions of this Section 9 (such pro ration to be
determined as a fraction, the numerator of which is the number of days from such
breach to the second anniversary of the date on which the Executive terminates
employment and the denominator of which is 730), which breach continues without
having been cured within fifteen (15) calendar days after written notice to the
Executive specifying the breach in reasonable detail.
     10. Successors; Binding Agreement.
     10.1 In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
     10.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
     11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

  To the Company:    The Stanley Works
1000 Stanley Drive

11



--------------------------------------------------------------------------------



 



      New Britain, Connecticut 06053
Attention: Corporate Secretary

     12. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes the
agreement by and between the Company and the Executive dated __________________
and any other agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof which have been made by
either party; provided, however, that (1) this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated on or following a Change in Control (or deemed to have
been so terminated), by the Company other than for Cause or by the Executive for
Good Reason and (2) to extent this Agreement does not supersede any agreement
referred to in clause (1), it shall not result in any duplication of benefits to
the Executive. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut,
without regard to its conflicts of law principles. All references to sections of
the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 6 and 7 hereof) shall
survive such expiration. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
section 409A. This Agreement shall be construed in a manner to give effect to
such intention.
     13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     14. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     15. Settlement of Disputes. All claims by the Executive for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) calendar days
after notification by the Board that the Executive’s claim has been denied.
Notwithstanding the above, in the event of any dispute,

12



--------------------------------------------------------------------------------



 



any decision by the Board hereunder shall be subject to a de novo review by a
court of competent jurisdiction.
     Notwithstanding any provision of this Agreement to the contrary, the
Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
     16. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
     (A) “Additional Delayed Payments” shall have the meaning set forth in
Section 6.4 hereof.
     (B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (C) “Auditor” shall have the meaning set forth in Section 6.2 hereof.
     (D) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of
the Code.
     (E) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (F) “Board” shall mean the Board of Directors of the Company.
     (G) “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within thirty (30) calendar days after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.
     (H) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

13



--------------------------------------------------------------------------------



 



     (I) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (III) below; or
     (II) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareowners was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or;
     (III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (i) a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or
     (IV) the shareowners of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareowners of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
     (I) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

14



--------------------------------------------------------------------------------



 



     (J) “Company” shall mean The Stanley Works and, except in determining under
Section 15(G) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
     (K) “Competitive Business” shall mean any line of business that is
substantially the same as any line of any operating business engaged in by the
Company during the term of this Agreement and which at the termination of the
Executive’s employment the Company was engaged in or conducting and which during
the fiscal year of the Company next preceding the date as of which the
determination of competitive status is to be made constituted at least 5% of the
gross sales of the Company and its Subsidiaries. The Executive may, without
being deemed in violation of this section, become a partner or employee of, or
otherwise acquire an interest in, a stock or business brokerage firm, consulting
or advisory firm, investment banking firm or similar organization which, as part
of its business, trades or invests in securities of Competitive Businesses or
which represents or acts as agent or advisor for Competitive Businesses, but
only on condition that the Executive shall not personally render any services in
connection with such Competitive Business either directly to such Competitive
Business or other persons or to his firm in connection therewith.
     (L) “Confidential Information” means any and all information of the Company
and its Subsidiaries that is not generally known by others with whom they
compete or do business, or with whom they plan to compete or do business and any
and all information not readily available to the public, which, if disclosed by
the Company or its Subsidiaries could reasonably be of benefit to such person or
business in competing with or doing business with the Company. Confidential
Information includes without limitation such information relating to (1) the
development, research, testing, manufacturing, store operational processes,
marketing and financial activities, including costs, profits and sales, of the
Company and its Subsidiaries, (2) the products and all formulas therefor,
(3) the costs, sources of supply, financial performance and strategic plans of
the Company and its Subsidiaries, (4) the identity and special needs of the
customers and suppliers of the Company and its Subsidiaries and (5) the people
and organizations with whom the Company and its Subsidiaries have business
relationships and those relationships. Confidential Information also includes
comparable information that the Company or any of its Subsidiaries have received
belonging to others or which was received by the Company or any of its
Subsidiaries with an agreement by the Company that it would not be disclosed.
Confidential Information does not include information which (i) is or becomes
available to the public generally (other than as a result of a disclosure by the
Executive), (ii) was within the Executive’s possession prior to the date hereof
or prior to its being furnished to the Executive by or on behalf of the Company,
provided that the source of such information was not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information, (iii) becomes available to the Executive on a non-confidential
basis from a source other than the Company, provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or

15



--------------------------------------------------------------------------------



 



any other party with respect to such information, or (iv) was independently
developed the Executive without reference to the Confidential Information.
     (M) “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits. For purposes of Section 6.1(C) hereof, if the Executive would have
satisfied the condition for participation in a DB Plan (or any successor
thereto) within thirty-six (36) months following the Date of Termination (i.e.,
assuming the Executive accrued additional age and service credit over such
period), the Executive shall be deemed to have been a participant in such plan
immediately prior to the Date of Termination and shall be entitled to the
benefits provided under Section 6.1(C) relating thereto.
     (N) “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.
     (O) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.
     (P) “Delayed Benefits” shall have the meaning set forth in Section 6.4
hereof.
     (Q) “Delayed Payments” shall have the meaning set forth in Section 6.4
hereof.
     (R) “Delay Period” shall have the meaning set forth in Section 6.4 hereof.
     (S) “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty
(30) calendar days after such Notice of Termination is given, the Executive
shall not have returned to the full-time performance of the Executive’s duties.
     (T) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (U) “Excise Tax” shall mean any excise tax imposed under section 4999 of
the Code.
     (V) “Executive” shall mean the individual named in the first paragraph of
this Agreement.

16



--------------------------------------------------------------------------------



 



     (W) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (I) through (VII) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (I), (V), (VI) or (VII) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:
     (I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control including,
without limitation, if the Executive was, immediately prior to the Change in
Control, an executive officer of a public company, the Executive ceasing to be
an executive officer of a public company;
     (II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company;
     (III) the relocation of the Executive’s principal place of employment to a
location more than thirty-five (35) miles from the Executive’s principal place
of employment immediately prior to the Change in Control or the Company’s
requiring the Executive to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
present business travel obligations;
     (IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) calendar days of the date such compensation is
due;
     (V) the failure by the Company to continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s 2001 Long-Term Incentive Plan and Management Incentive
Compensation Plan or any substitute plans adopted prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue the Executive’s participation therein (or in such substitute

17



--------------------------------------------------------------------------------



 



or alternative plan) on a basis not materially less favorable, both in terms of
the amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;
     (VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the time of the Change in
Control;
     (VII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness; or
     (VIII) Breach by the Company of the provisions of Section 10.1 hereof.
     The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.
     For purposes of any determination regarding the existence of Good Reason in
connection with a termination of employment other than as described in the
second sentence of Section 6.1 hereof, any claim by the Executive that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board by clear and convincing evidence that Good Reason does not exist.
     (X) “Gross-Up Payment” shall have the meaning set forth in Section 6.2
hereof.
     (Y) “Grantor Trust” shall have the meaning set forth in Section 6.5 hereof.
     (Z) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.
     (AA) “Permissible Payment Date” shall have the meaning set forth in
Section 6.4 hereof.

18



--------------------------------------------------------------------------------



 



     (BB) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareowners of the Company in
substantially the same proportions as their ownership of stock of the Company.
     (CC) “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
     (I) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
     (II) the Company or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;
     (III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or
     (IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
     (DD) “Prior Agreement” shall have the meaning set forth in the second
paragraph of this Agreement.
     (EE) “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
     (FF) “section 409A” shall mean section 409A of the Code and any proposed,
temporary or final regulation, or any other guidance, promulgated with respect
to section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.
     (GG) “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.
     (HH) “Solicit” means any direct or indirect communication of any kind
whatsoever (other than non-targeted general advertisements), regardless of by
whom initiated, inviting, advising, encouraging or requesting any person or
entity, in any manner, with respect to any action.

19



--------------------------------------------------------------------------------



 



     (II) “Subsidiary” means any corporation or other business organization of
which the securities having a majority of the normal voting power in electing
the board of directors or similar governing body of such entity are, at the time
of determination, owned by the Company directly or indirectly through one or
more Subsidiaries.
     (JJ) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.
     (KK) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
     (LL) “Total Payments” shall mean those payments so described in Section 6.2
hereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            THE STANLEY WORKS
      By:           Name:         Title:                       EXECUTIVE       
Address:                      

20